Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joey D. Scott appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint alleging excessive force. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. Hudgins, No. 5:08-cv-00137-GCM, 2008 WL 5105252 (W.D.N.C. Dec. 1, 2008). We deny all Scott’s pending motions, including his motions for appointment of counsel, to “Dismiss PLRA Procedure,” to compel discovery, to continue videoconference hearing, for seizure of property/assets, and to impose sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.